7 N.Y.3d 916 (2006)
In the Matter of HERBERT McMILLIAN, Appellant,
v.
MAE RIZZO, Respondent.
Court of Appeals of New York.
Submitted October 10, 2006.
Decided December 19, 2006.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Family Court's *917 denial of appellant's application to adjudicate respondent in violation of a temporary order of visitation, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.